Citation Nr: 9933452	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran appeared at a video 
conference hearing before a Member of this Board in October 
1998.


FINDINGS OF FACT

1.  The evidence of record is sufficient to render an 
equitable decision on the veteran's appeal.

2.  Decisions by the RO in August and September 1983 denied 
service connection for a gastrointestinal disability; no 
appeal was taken from those decisions, and they have become 
final.

3.  No medical evidence has been presented subsequent to the 
1983 decisions which  shows that the veteran currently has a 
stomach or other gastrointestinal disorder, which is causally 
related to his active military service.


CONCLUSION OF LAW

The 1983 RO decisions denying entitlement to service 
connection for a stomach disorder are final; new and material 
evidence to reopen the veteran's claim has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the 1983 decisions by the RO denying service connection 
for a stomach disorder are final with respect to the evidence 
then of record; the claim may not be reopened unless new and 
material evidence is received. 38 U.S.C.A. §5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).  

To reopen a claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998); Fossie v. West, 12 Vet.App. 1 (1998).   Evidence that 
is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision.  
38 C.F.R. § 3.156.  

The evidence considered by the RO at the time of the 1983 
decisions consisted of the veteran's service medical records, 
his original claim for VA benefits for a stomach disorder 
received in June 1983, and medical records and correspondence 
from Maurice T. Fliegelman, M.D., and Philip J. Feitelson, 
M.D., both of Louisville, Kentucky.

The evidence reviewed by the RO at that time showed that 
prior to his entry into active service, the veteran 
complained of a history of a stomach disorder and pains in 
his right side.  On the history portion of the veteran's 
induction examination, he checked blocks indicating that he 
had frequent indigestion, stomach, liver or intestinal 
trouble, and gall bladder trouble or gallstones.  However, no 
disqualifying organic or psychiatric disorder was noted by 
the examiner.  Hypochondriasis, which was not considered to 
be disqualifying, was diagnosed.  On one occasion in January 
1953, the veteran presented with complaints of a two week 
history of vomiting after eating and pain in his right side.  
It was noted that this condition had existed prior to his 
entry into active service.  The report of the veteran's 
separation examination noted no problems with his abdomen or 
viscera, and no diagnosis was made of any disorder.  

Dr. Feitelson noted that the veteran had been treated by his 
predecessor, Dr. David Nelson, M.D. and that he had not 
treated the veteran himself.  Dr. Fliegelman commented simply 
that the veteran had a history of treatment by Dr. David 
Nelson for spastic stomach.  Dr. Nelson had since retired and 
his records were not available for review.  Neither Dr. 
Feitelson nor Dr. Fliegelman gave any etiology for the 
veteran's stomach disorder.

The RO issued a decision in August 1983 denying service 
connection for a stomach disorder noting that no such 
disorder was found on the veteran's service separation 
examination, and issued a confirmed rating decision upholding 
that denial in September 1983.  The veteran did not appeal 
the 1983 rating decisions, and they have become final.

The evidence received since the RO's 1983 rating decisions 
consists of a report of a 1984 Social Security Administration 
disability examination, a letter from Frank W. Harrell, M.D., 
of Louisville, Kentucky, the veteran's statement in support 
of his claim, notice of disagreement, and substantive appeal, 
reports of the veteran's VA outpatient treatment for the 
period from March 1992 through March 1997, the report of the 
veteran's June 1997 VA examination, and the veteran's 
testimony from his October 1998 hearing before a Member of 
this Board.

The report of the Social Security Administration examination, 
performed in August 1984 by Lynn Womack, M.D. of Louisville, 
Kentucky, noted that the veteran complained of right 
abdominal pain and swelling, and reported that he drank about 
four beers a day.  The examiner observed slight tenderness in 
the right upper quadrant.  No diagnosis was made of any 
gastrointestinal disability.

Dr. Harrell submitted a statement that he had treated the 
veteran in November 1994 for diabetes mellitus and 
hypertension, but mentioned no gastrointestinal disorder.

The VA outpatient records showed that, in January 1993, the 
veteran presented with complaints of a three week history of 
episodic indigestion with increased pain especially after 
drinking beer.  The diagnosis was possible gastritis.  In 
December 1993, it was noted that the veteran was doing well 
on Tagamet and was having occasional spells two times a week 
but did not take antacids during the spells.  In February 
1995, the veteran denied having any gastrointestinal 
problems.  In February 1996, the veteran complained of 
continuing problems with indigestion occurring after meals, 
which got worse at night. 

The report of the veteran's June 1997 VA examination noted 
that he complained of occasional epigastric (stomach) pains 
after eating, lasting about 10 minutes, which were controlled 
by medication.  The examiner observed that the veteran's 
abdomen had positive bowel sounds, and that it was soft and 
non-tender with no hepatosplenomegaly or mass.  Further, the 
examiner noted that there was no anemia, ascites, vomiting, 
hematemesis or melena.  The veteran reported that prior to 
starting his course of medication, he used to have about two 
episodes of epigastric pain per week, primarily on weekends 
when he drank more alcohol.  The diagnosis was history of 
gastritis and history of alcoholism.
   
In his June 1997 statement in support of his claim, his 
notice of disagreement, his substantive appeal, and his 
October 1998 hearing testimony, the veteran asserted that he 
believed his pre-existing stomach disorder was aggravated by 
his active service.  He further asserted that he had spent 
nearly every day during his active service at sick call or in 
the hospital due to his stomach problems.  During his 
hearing, the veteran reported that his gastrointestinal 
problems began to worsen in approximately 1996.

Upon consideration of all the evidence of record, the Board 
finds that no new and material evidence has been submitted to 
reopen the veteran's claim.  The medical evidence submitted 
after the RO's 1983 decisions pertains to his recent 
gastrointestinal problems, and does not address the key issue 
of whether those problems either had their onset during, or 
were aggravated beyond normal progression by, the veteran's 
active service.  

Therefore, upon review of all the evidence of record, the 
Board notes that although some of the evidence received since 
the 1983 rating decisions is "new", in the sense that it is 
not merely duplicative of what was contained in the claims 
file at the time of those decisions, it is not "material" 
evidence since it does not provide any new medical opinion, 
or medical treatment record, based on a review of the 
veteran's service and post-service medical records, and not 
merely on the history recounted by the veteran, showing that 
the veteran has a gastrointestinal disorder which was caused, 
or aggravated, by his active military service.  While the 
veteran may well believe that he has such a disability which 
was aggravated by service, he is a lay person and, as such, 
is not considered a legally competent witness qualified to 
offer an opinion on that medical issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim of entitlement to service 
connection for a gastrointestinal disability.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  See Warren v. 
Brown, 6 Vet. App. 4, 5-6 (1993), Manio v. Derwinski, 1 Vet. 
App. 140 (1991).


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a gastrointestinal disorder, 
claimed as a stomach disorder, is not re-opened, and the 
appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

